In the condition of the bond it is recited that "certain property, money and effects of said defendant in the possession and control of the garnishee above named has been garnished in said action." The defendant and garnishee are estopped to assert that garnishable property, that is, property to the amount of $25, has not been impounded. This is in harmony with the Greengard case, and in particular with the view expressed by Mr. Justice Mitchell in his concurring opinion. That amount, no more having been impounded, should be recovered. That amount would be recovered though nothing was impounded. To the extent indicated, I dissent. *Page 183